Forbes, J.
This is an action of debt upon a judgment rendered in the court of common pleas for the county of Providence, in the state of Rhode Island. The action upon *27which that judgment was rendered was commenced in 1833; the defendants have always resided within this commonwealth ; they were not served with process within the state of Rhode Island; they never appeared to the action, and judgment was finally rendered against them upon default. At the May term, 1833, the court ordered notice of the pendency of the suit to be given to the defendants, at least thirty days before the then next term. The notice was not given, and the action was continued, under similar orders of notice, until 1836. In October 1836, notice was served upon the defendants within this commonwealth, by the sheriff of Nantucket. Upon the original writ the officer returned, that he had made service as follows, viz. by “ attaching one pair of can-hooks set out to me by the plaintiff as the property of the defendants, and have left a true and attested copy of this writ, with my doings thereon, with Peter F. Ewer, he being in possession of the same.” It is agreed that these proceedings were conformable to the laws of Rhode Island ; and the question is, whether a judgment obtained in this manner, in another state, can be enforced within this commonwealth. The counsel for the plaintiff contends that the court had jurisdiction of the cause, and if they had jurisdiction of the parties, the judgment is conclusive; and that, it appearing by the record that the defendants had notice, they are precluded or estopped from denying the validity of the judgment. In support of his views, as to the conclusiveness of the judgment, he has referred the court to a dictum of Parker, C. J. in the case of Hall v. Williams, 6 Pick. 239. “ If it appeared by the record that the defendant had notice, &c., we are inclined to think that it could not be gainsaid.” The chief justice nowhere defines the description of notice to which he refers ; but he is speaking of legal proceedings, and it may be inferred from the context, that he referred to a legal notice ; such a notice as a court is competent to direct, and which can be served within its jurisdiction. In this sense, the language of the chief justice is consistent with a subsequent decision in the same volume, (Woodward v. Tremere, 6 *28Pick. 354,) in which it was held, that knowledge of the pendency of a suit is not sufficient without service of process or an appearance. The jurisdiction of state courts is limited by state lines, and, upon principle, it is difficult to see how the order of a court, served upon a party out of the state in which it is issued, can have any greater effect than knowledge brought home to the party in any other way. In the present case, although the record states that personal notice was given, yet it also discloses the manner in which it was given; there is nothing in the record inconsistent with the facts agreed; and, indeed, the facts may be gathered from the record itself. But without deciding what effect, if any, is to be given to such a notice and record, whenever it appears that the court obtained jurisdiction of the cause, by an effectual attachment of property, we are satisfied that if the record does not disclose such an attachment, no effect ought to be given to the judgment out of the state in which it is rendered. Were it otherwise, the local legisla.tion of any one state might, indirectly, compromise the interests of the inhabitants of all the other states, although they were never within its limits, and never held property under its jurisdiction. The only evidence that the defendants had property in the state of Rhode Island, is to be found in the return upon the writ. The property returned as attached is of little value, and the officer does not assume the responsibility of returning it as the property of the defendants. He returns, that it was set out to him by the plaintiff as the property of the defendants. At best, the return discloses merely the acts or declarations of the plaintiff, which ought not, in any manner, to prejudice the interests of the defendants. The return may be literally true, and the defendants may not have been, and probably they were not, the owners of the property attached. We consider this attachment to be formal or nominal only, sufficient, perhaps, to give the courts of that state jurisdiction, according to their laws, and to authorize them to render a judgment, but not of such a character as to justify this court in enforcing the judgment against the defendants.